BERNSTEIN, Chief Justice.
Appellant was charged, tried and convicted of lewd and lascivious acts in violation of A.R.S. § 13-652. He was represented by counsel at the trial. He was convicted by a jury on the testimony of the five year old victim, and the testimony of corroborating witnesses.
Appellant filed his notice of appeal in propria persona and other counsel was appointed by the trial court, pursuant to A.R.S. § 13-161, to handle his appeal. Counsel for appellant petitioned this court for review of transcript and record on appeal and advised this court by written communication that he had searched the record including the transcript of testimony and *139had been unable to find grounds upon which an appeal could be based.
This court has searched the record, including the transcript of testimony and the instructions given and refused, and can find no fundamental error.
Affirmed.
UDALL, V. C. J, and LOCKWOOD, J., concur.